Citation Nr: 0207194	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  96-37 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to waiver of recovery of a debt stemming from 
an overpayment of death pension benefits.

2.  Reduction and termination of death pension due to 
excessive income.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946, from February 1949 to July 1950, and from April 1951 to 
November 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1991 decision of the Committee on 
Waivers and Compromises (COWC) and a September 1995 decision 
of the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the May 1991 decision, 
the COWC granted a partial waiver of $275 of a $550 
overpayment.  In the September 1995 decision, the RO 
terminated death pension benefits as of April 1, 1988.  In an 
October 1995 letter, the RO informed the appellant that the 
death pension benefits would be terminated as of December 1, 
1986.

The appellant has made a claim for benefits under 38 U.S.C. 
§ 1318, although the veteran was not rated totally disabled 
for the 10-year period prior to his death.  The Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001).  In that decision, the Federal Circuit directed 
VA to conduct expedited rulemaking which will either explain 
why certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.  Thus, that claim will not be 
adjudicated in this decision.


FINDINGS OF FACT

1.  The RO notified the appellant via correspondence on 
several occasions that her rate of pension was directly 
related to her income; that she was required to promptly 
notify VA of changes in income; and that a failure to do so 
could result in the creation of an overpayment that must be 
recovered by VA.

2.  On April 23, 1990, the appellant informed VA of income in 
the form of monthly payments from the Social Security 
Administration, which began on April 3, 1990.  An employee of 
VA stated that an Eligibility Verification Report (EVR) was 
sent to the appellant that day.

3.  On May 9, 1990, the appellant submitted the EVR showing 
Social Security Administration payments of $421 per month.  

4.  The record reflects that on June 26, 1990, the appellant 
was authorized an increase in widow's pension benefits as of 
January 1, 1990, based on medical expenses, but that the 
benefits would terminate as of May 1, 1990, due to Social 
Security Administration benefits.  The appellant cashed the 
May 1990 and the June 1990 checks from VA, and an overpayment 
was created at that time.

5.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, but the appellant was at 
fault in the creation of the overpayment.

6.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as she 
accepted benefits to which she was not entitled.

7.  The degree of fault and unjust enrichment to the 
appellant outweighs any financial hardship resulting from 
repayment; collection of the created indebtedness would not 
defeat the purpose of the death pension benefits program, or 
otherwise be inequitable.

8.  The appellant's annual countable income, beginning 
December 1, 1986, exceeded the maximum annual income 
limitation for a surviving spouse without dependents.


CONCLUSIONS OF LAW

1.  Recovery of the overpayment of death pension benefits 
would not be against equity and good conscience.  38 U.S.C.A. 
§§ 5103A, 5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
1.963, 1.965, 3.660(a)(1) (2001).

2.  The appellant's death pension benefits were properly 
terminated on December 1, 1986, based on excessive income.  
38 U.S.C.A. §§ 1521, 1522, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.3, 3.23, 3.271, 3.272, 3.273 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  A review of the record discloses 
that in the decisions on appeal and in the statements of the 
case, the RO informed the appellant of the reasons and bases 
it determined that an overpayment had been created and why 
death pension benefits were being terminated as of December 
1, 1986.  In the December 1987 and September 1996 statements 
of the case, the RO also included the pertinent regulations 
that applied to the appellant's claims for a waiver of 
overpayment and the propriety of the termination of death 
pension benefits.  Correspondence copies of these 
determinations were mailed to the appellant's attorney at 
that time, William G. Smith.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the appellant and her representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claims and has notified her of the information and 
evidence necessary to substantiate her claims.  Consequently, 
the case need not be referred to the appellant or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant and the changes articulated 
in the new legislation are less stringent.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Waiver of overpayment

The appellant applied for death pension benefits in December 
1986 and was notified of a favorable reply in May 1987.

In a February 1988 letter to the appellant, VA informed her 
of the following: 

Your rate of VA pension is directly 
related to your family income.  Your rate 
of pension must be reduced whenever you 
receive income from another source.  
Therefore, you must notify us immediately 
if you or any of your dependents have 
received any income other than that shown 
above or if you or your dependents 
receive any additional income in the 
future.  You must also notify us 
immediately if there is any change in the 
status of your dependents.  Failure to 
inform the VA promptly of income and 
dependency changes will result in 
creation of an overpayment in your 
account.  

This letter was not returned as undeliverable, and thus the 
appellant is assumed to have received this notification.  
See Mindenhall, 7 Vet. App. at 274.  A letter was sent to the 
appellant in February 1990, which reiterated the above 
wording.

The record reflects that on April 23, 1990, the appellant 
called to report that Social Security Administration benefits 
of $421.00 had started on April 3, 1990, because she had 
turned 60 years old.  The VA employee indicated that the 
appellant had been sent an EVR.  The appellant submitted the 
EVR on May 9, 1990, which showed that she was now receiving 
Social Security Administration benefits in the amount of 
$421.00/month. 

The appellant received the May 1990 check from VA and 
subsequently received the June 1990 check from VA.  She 
proceeded to cash both checks in June 1990, which caused the 
overpayment.  A notice of indebtedness was mailed to the 
appellant on July 15, 1990.

The appellant asserts that she thought she would receive a 
letter from VA to return the May 1990 and June 1990 checks.  
When she did not receive any such notice during May 1990 and 
then received the June 1990 check, she assumed that VA knew 
what it was doing and she cashed the checks.

In seeking a waiver, the appellant stated that her monthly 
income was $542 with expenses totalling $1,386.  She stated 
that she made up the difference with interest income.  In the 
May 1991 decision on appeal, the COWC granted a 50 percent 
waiver for the overpayment-thus, decreasing the overpayment 
from $550.00 to $275.00.  The COWC stated that in granting 
that waiver amount, it considered the appellant's degree of 
fault, as well as her financial situation.  

The appellant has not disputed the amount of the 
indebtedness.  The only question is whether recovery of the 
indebtedness should be waived for the remainder of the 
overpayment.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud; (2) 
misrepresentation; or (3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
In other words, any indication that the appellant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with her receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases: only if the appellant is free from all taint of 
fraud in connection with her claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).

The Board's review of the record reflects that the COWC 
resolved this question in favor of the appellant, finding, in 
essence, that her actions did not represent the intentional 
behavior to obtain government benefits to which she was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

2.  Balancing of faults.  Weighing faults 
of the debtor against VA fault.

3.  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The appellant has contested that she was not at fault in 
creation of the debt.  Specifically, she states that she 
received a check from VA in June 1990, which she did not cash 
because she expected that VA would ask her to return the 
check.  She states she then received a second check at the 
end of June 1990 and thought that VA must know its accounting 
better than her and thus she cashed the two checks.  Again, 
as stated above, the COWC granted a partial waiver and asked 
that the appellant pay 50 percent of the overpayment.  

The Board has thoroughly reviewed the evidence of record and 
finds that the appellant was at fault in cashing the two 
checks.  If she had any questions as to whether she should 
cash the checks, she could have called VA (as she called VA 
to inform it that she was now in receipt of Social Security 
Administration benefits).  The appellant was notified on at 
least two occasions that the amount of her pension was 
directly related to additional income she received.  When she 
notified VA of her additional income, she should have 
expected that her pension benefits would decrease since she 
had been informed that there was a direct relationship 
between her income and her pension benefits.  The Board is 
aware that the appellant is of a relatively advanced age, 
having been born in 1930.  However, there is no indication 
that she lacked understanding of the requirements or the 
consequences of her actions.  Thus the appellant is at fault.  
A review of the record shows that VA has taken some 
contributory fault in granting a partial waiver.  Again, the 
remainder of the overpayment is $275.

The Board next notes that the failure of the Government to 
insist upon its right to repayment of this debt would result 
in the appellant's unjust enrichment at the expense of the 
Government, and that, the appellant in this case did not, 
according to the available record, change her position to her 
detriment as a result of the award of death pension benefits 
to which she was not entitled.  Unjust enrichment would 
result if she were permitted to retain government funds to 
which she was not entitled.

The Board has considered whether recovery of the overpayment 
would defeat the original purpose of the benefit, by 
nullifying the object for which it was intended.  Death 
pension is a means tested income support for a veteran's 
surviving spouse.  38 U.S.C.A. § 1541 (West 1991).  Since the 
benefit is limited to those who meet the income requirements, 
it follows that the purpose of the benefit is not defeated if 
there is a recovery of improperly made payments to those 
whose income exceeds the statutory and regulatory limits.

The remaining question is whether recovery would result in 
undue hardship on the appellant.  The appellant has reported 
that her only source of income consists of a small Social 
Security benefit, and that her expenses exceed her limited 
income.  However, based on both claims on appeal, 
particularly the basis of the termination of death pension 
benefits (where she indicated no income in 1986 and 1988 but 
received over $20,000 in income each of those years), the 
Board has difficulty believing the appellant's allegations.  
The Board finds that there is no indication that collection 
of the indebtedness to the government would deprive her of 
the basic necessities of life.

For the reasons cited above, the Board finds that the partial 
fault on the part of the appellant, as well as the unjust 
enrichment which would result from a waiver and repayment of 
the heretofore recovered overpayment, outweigh any elements 
which would tend to support waiver of recovery of the 
overpayment.  38 C.F.R. § 1.965(a).  Accordingly, the prior 
decision of the COWC is affirmed and the request for a waiver 
of the remainder of the overpayment ($275) is denied.  The 
preponderance of the evidence is against the appellant's 
claim, and there is no doubt to be resolved.

III.  Termination of death pension benefits

Governing regulations provide that payments of any kind from 
any source shall be counted as income for improved death 
pension in the 12 month annualization period in which 
received, unless specifically excluded under 38 C.F.R. § 
3.272.  38 C.F.R. § 3.271.  Recurring income means income 
which is received or anticipated in equal amounts and at 
regular intervals (e.g., weekly, monthly, quarterly, etc.), 
and which will continue throughout an entire 12 month 
annualization period.  The amount of recurring income for 
pension purposes will be the amount received or anticipated 
during a 12-month annualization period.  For example, the 
appellant's regular monthly Social Security benefit in the 
amount of $421.00 would be included in this category.

Effective December 1986, the maximum annual income limitation 
for a surviving spouse with no dependents, and not in receipt 
of special monthly pension, was $3,996.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23(a).  Effective December 1987, the maximum 
annual income limitation for a surviving spouse with no 
dependents, and not in receipt of special monthly pension, 
was $4,164.  Effective December 1988, the maximum annual 
income limitation for a surviving spouse with no dependents, 
and not in receipt of special monthly pension, was $4,331.

Medical expenses in excess of 5 percent of the maximum annual 
pension rate may be excluded from an individual's annual 
income for the same 12-month period, to the extent they were 
unreimbursed.  38 C.F.R. § 3.272(g)(2).

The record reflects that the appellant submitted a formal 
claim for improved death pension benefits in December 1986.  
She indicated that she had received no income during that 
year and expected no income in 1987.  By decision dated in 
May 1987, the appellant's claim for death pension benefits 
was approved, and the appellant was notified that she would 
be entitled to $272 per month in pension benefits from 
December 1, 1986, and $154 from December 1, 1987.  The 
appellant was also advised that her pension rate depended on 
her income, and that medical expenses paid could be used to 
reduce the income considered in calculating her entitlement 
to death pension benefits.

In November 1994, the RO wrote to the appellant and informed 
her that it had learned from the State of California that she 
had earned wages or salaries of $25,090.08 in 1986, $2,132.00 
in 1987, and $21,588.12 in 1988.  It noted that these 
earnings were not properly reported on her annual EVRs.  The 
RO stated that it was terminating her benefits effective 
April 1, 1988.  In an October 1995 letter, the RO noted that 
it had erred in its determination of the termination date and 
stated that the death pension benefits would be terminated as 
of December 1, 1986.  In the August 1996 statement of the 
case, the RO informed the appellant that the Mark Controls 
Corporation verified that the claimant received wages 
continuously from 1982 to 1988 and that the appellant had 
failed to report this income on her application for death 
pension benefits and on the subsequent EVRs submitted in 
January 1988 and 1989 (where she claimed zero income).

The income that the appellant received in 1986 ($25,090.08) 
clearly exceeded the maximum annual rate of $3,996.  
Additionally, the income that the appellant received in 1988 
($21,558.12) clearly exceeded the maximum annual rate of 
$4,331.

At the March 1995 RO hearing, the appellant did not dispute 
that she received $21,000 in 1988; rather, she stated that 
she was confused when she filled out the EVR in January 1989.  
The Board notes that in EVRs submitted in January 1988 and 
January 1989, the appellant reported that she had received no 
income whatsoever.  On her application for death pension 
benefits, submitted in December 1986, she indicated no income 
(when she had received $25,090.08 throughout that year).

The maximum rates of improved pension for surviving spouses 
shall be reduced by the amount of the countable annual income 
of the surviving spouse.  38 C.F.R. § 23(b).  Where reduction 
or discontinuance of a running award of improved death 
pension is required because of an increase in income, the 
reduction or discontinuance shall be made effective the end 
of the month in which the increased income occurred.  38 
C.F.R. § 3.660(a)(2) (2001).  Since all the evidence reflects 
that the appellant's income in 1986 far exceeded the maximum 
annual income limitation, even with consideration of 
unreimbursed medical expenses, her award was appropriately 
terminated effective December 1, 1986-the date that the RO 
granted death pension benefits.  See 38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.273, 3.660 (2001).


ORDER

Waiver of indebtedness in the calculated amount of $275.00, 
is denied.

The appellant's death pension was properly terminated on 
December 1, 1986, based on excessive income.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

